Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 3/15/2021 is acknowledged. Claims 1-9, 11-14, and 16-20 are pending in this application. Claims 1, 6-9, 11-14, and 16-20 are under examination. Claims 2-5 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
The objection and rejection of claim 10 are mooted by the cancellation of the claim.
The rejections of claims 1, 6-9, 11-14, and 16-20 under 35 U.S.C. §102(a)(1) as anticipated by Pinter, Romero, and Delgado are withdrawn in response to Applicants’ amendments. However, these claims are rejected under 35 U.S.C. §102(a)(1) on other grounds, as explained below.
Election/Restrictions
In their 9/12/2020 response to the requirement for election of species, Applicants elected BRD 6989 as inhibitor and inflammatory bowel disease as the disease indication. As noted in the 12/15/2020 Office action, to the extent they read on BRD 6989 the claims were allowable over prior art. Since Applicants have amended claim 1 to recite particular species, the search was now expanded to encompass ponatinib. Since, as discussed below, anticipating prior art was found, the search was not expanded further.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Objections
Claim 1 is objected to because of the misspelling of “sorafenib.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, 11-13, and 17, 19, and 20 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
As amended, these claims recite, for several entities, “or a structural analog thereof.” Applicants have not pointed out support in the specification for the addition of “structural” to the claims, and the examiner has been unable to find it. In the 12/15/2020 Office action, at paragraph 10, it was noted that the specification provides no definition of “analog,” a term which has no precisely defined meaning in chemistry and biology. Thus, the amendments appear to constitute new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The rejection of claims 12, and 16 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as indefinite is maintained for reasons of record in the 12/15/2020 Office action. As amended, claims 1, 6-9, 11-13, and 20 are also rejected on this basis.
In paragraph 12 of the 12/15/2020 Office action it was noted that the specification provides neither a definition for the terms “CCT class CDK8 inhibitor” and “BRD6989 class CDK inhibitor” nor an identification of the members of these groups. In response, Applicants cited Figure 8 and ¶¶ [0052] and [0054] of the specification. However, by their own terms these paragraphs merely provide non-limiting examples; moreover, they also employ the undefined 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 Additionally, it is unclear what structures are encompassed by the several expressions “structural analog thereof.” As noted above, the instant specification does not define “structural analog.” As also noted above, this term has no precisely defined meaning in chemistry and biology. In common chemical idiom, a structural analog is a compound that is similar to another compound; it might differ in one or more atoms, functional groups, or substructures. Since the use of the term in the present context does not allow one to definitely determine what is within the scope of the invention and what is not, such a broad and flexible meaning is insufficient to satisfy the requirements of 35 U.S.C. §112(b)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
As represented by the species ponatinib and  inflammatory bowel disease, claims 1, 6-9, 11-14, and 16-20 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Canning, P. et al, Chem & Biol. 2015 vol. 22, pp 1174-1184. Canning discloses (Summary, p. 1174) treatment of autoimmune disorders with ponatinib. Canning further discloses (p. 1174, col 2, second and third paragraphs) treatment of granulomatous inflammatory diseases, including inflammatory bowel disease.

	Conclusion
No claim is allowed.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657